UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-5005


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID STUCKEY, a/k/a Shortstop,

                Defendant - Appellant.



                            No. 12-5022


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEMARIO COVINGTON, a/k/a Booger,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Florence. Terry L. Wooten, Chief District
Judge. (4:11-cr-00417-TLW-11)


Submitted:   September 20, 2013          Decided:   September 30, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Melvin W. Cockrell, III, COCKRELL LAW FIRM, PC, Chesterfield,
South Carolina; Nicole Nicolette Mace, THE MACE FIRM, Myrtle
Beach, South Carolina, for Appellants.    William N. Nettles,
United States Attorney, Columbia, South Carolina; Alfred W.
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina; Mythili Raman, Acting Assistant Attorney General,
Denis J. McInerney, Acting Deputy Assistant Attorney General,
Thomas E. Booth, DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           David Stuckey and Demario Covington pled guilty to one

count of conspiracy to traffic in five kilograms or more of

cocaine and 280 grams or more of crack cocaine.                        Stuckey was

sentenced to 360 months’ imprisonment and Covington received a

420-month sentence, a sentence Covington stipulated to pursuant

to Fed. R. Crim. P. 11(c)(1)(C) in an addendum to his plea

agreement.        Prior       to    sentencing,        Stuckey   and      Covington

separately     moved     to     withdraw       their   guilty    pleas.      After

conducting a hearing in each case, the district court denied the

motions.      Both men now appeal, challenging the denial of the

motions to withdraw.          Additionally, Stuckey appeals the district

court’s    denial      of     his   counsel’s      motion   to    withdraw    from

representation.     Finding no error, we affirm.

           We review a district court’s denial of a motion to

withdraw a guilty plea for abuse of discretion.                    United States

v. Battle, 499 F.3d 315, 319 (4th Cir. 2007).                       In order to

withdraw a guilty plea before sentencing, a defendant must show

that a “fair and just reason” supports his request.                        Fed. R.

Crim. P. 11(d)(2)(B).          “[A] ‘fair and just’ reason . . . is one

that essentially challenges . . . the fairness of the Rule 11

proceeding.”     United States v. Lambey, 974 F.2d 1389, 1394 (4th

Cir. 1992) (en banc).           The defendant bears the heavy burden of



                                           3
demonstrating the existence of such a reason.                          United States v.

Thompson–Riviere, 561 F.3d 345, 348 (4th Cir. 2009).

            In     determining          whether     a    defendant       has     met      this

burden,     a     district       court     must     consider       the     six      factors

articulated in United States v. Moore, 931 F.2d 245, 248 (4th

Cir. 1991).        We have reviewed the record in these cases and,

after    carefully       considering       the    factors     described        in      Moore,

conclude that the district court did not abuse its discretion in

denying    Stuckey’s       and    Covington’s       motions       to    withdraw         their

guilty pleas.           See also Blackledge v. Allison, 431 U.S. 63, 74

(1977)     (holding        that      sworn        statements       carry       a       strong

“presumption       of    verity”);       Fields    v.     Attorney     Gen.,       956    F.2d

1290,     1299    (4th     Cir.    1992)        (“Absent    clear       and    convincing

evidence     to    the      contrary,       a     defendant       is     bound      by     the

representations he makes under oath during a plea colloquy.”).

Accordingly, we find that the district court correctly concluded

that     consideration       of    the     Moore        factors    counseled        against

allowing Stuckey and Covington to withdraw their guilty pleas.

            Stuckey also challenges on appeal the district court’s

denial of his counsel’s motion to withdraw.                       The Sixth Amendment

guarantees       that    “[i]n    all    criminal       prosecutions,         the   accused

shall enjoy the right . . . to have the Assistance of Counsel

for his defense.”          U.S. Const. amend. VI.             Implicit in the Sixth

Amendment is the right of a defendant to have counsel of his own

                                             4
choosing.         United States v. Mullen, 32 F.3d 891, 895 (4th Cir.

1994).       But this right is not absolute, and its exercise “must

not obstruct orderly judicial procedure and deprive courts of

the     exercise            of    their      inherent         power      to     control       the

administration              of   justice.”         Id.      (internal     quotation        marks

omitted).

              A        defendant      similarly         has    no     absolute        right   to

substitution of counsel.                   Id.    Instead, the decision whether to

allow    a    defendant          to   substitute        counsel     rests      in    the   sound

discretion of the trial court.                        Id.    When determining whether a

district      court          abused       its     discretion        in    disallowing         the

substitution           of    counsel,      this    court      considers       three    factors:

“(1) the timeliness of [the request]; (2) the adequacy of the

court’s inquiry into [defendant’s] complaint about counsel; and

(3) whether [defendant] and his counsel experienced a total lack

of communication preventing an adequate defense.”                               United States

v. Reevey, 364 F.3d 151, 156 (4th Cir. 2004) (internal quotation

marks omitted).              After reviewing the transcript of the hearing

on counsel’s motion and with these standards in mind, we discern

no    abuse       of    discretion         in    the     district     court’s       denial     of

counsel’s motion to withdraw.

              Accordingly,            we     affirm         Stuckey’s     and       Covington’s

convictions        and       sentences.           We    dispense      with    oral     argument

because the facts and legal conclusions are adequately presented

                                                  5
in the materials before this court and argument would not aid

the decisional process.



                                                     AFFIRMED




                              6